UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)
RAS Citron, LLC
Authorized Agent for Secured Creditor
130 Clinton Road, Lobby B, Suite 202
Fairfield, NJ 07004
Telephone: 973-575-0707
Facsimile: 973-404-8886

Harold Kaplan (HK0226)

                                                        Case No.:     20-18767-MBK
In Re:
                                                        Chapter:      13
Leonard M Oglesby,
      Debtor.                                           Hearing Date: December 1, 2020

                                                        Judge:       Michael B Kaplan

 NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY and CO-DEBTOR
                              STAY

                             HEARING DATE AND TIME:
                             December 1, 2020 at 9:00 a.m.

                ORAL ARGUMENT IS REQUESTED IN THE EVENT
                       OPPOSITION IS TIMELY FILED
TO:

Debtor-                Debtor’s Attorney-   Trustee-                U.S. Trustee-
Leonard M Oglesby      Brad J. Sadek        Albert Russo            U.S. Trustee
1813 Margerum          Sadek and Cooper     Standing Chapter 13     US Dept of Justice
Avenue                 1315 Walnut Street   Trustee                 Office of the US
Lake Como, NJ          Ste 502              CN 4853                 Trustee
07719                  Philadelphia, PA     Trenton, NJ 08650-      One Newark Center
                       19107                4853                    Ste 2100
Co-Debtor                                                           Newark, NJ 07102
Gale Lynn Oglesby
1813 Margerum
Avenue
Lake Como, NJ
07719



                                                                               20-18767-MBK
                                                                              Notice of Motion
          PLEASE TAKE NOTICE that on December 1, 2020, at 9:00 a.m., or as soon thereafter

as counsel may be heard, RAS Citron, LLC, attorneys for NewRez LLC D/B/A Shellpoint

Mortgage Servicing, the within creditor ("Creditor"), shall move before the Honorable Michael

B. Kaplan, United States Bankruptcy Judge, at 402 East State Street, Trenton, NJ 08608,

Courtroom #8, for an Order pursuant to 11 U.S.C. §362(d)(1) granting such Creditor relief from

automatic stay and Co-Debtor Stay pursuant to 11 U.S.C§ 1301 or, for costs and disbursements

of this action, and for such other and further relief as to the Court may seem just and proper.

          PLEASE TAKE FURTHER NOTICE that in support of the Motion, the undersigned

shall rely on the accompanying Certification in Support of Motion for Relief. A proposed form

of Order is also being submitted. A Memorandum of Law has not been submitted because the

issues raised by the Motion are not extraordinary or unusual necessitating the filing of legal

briefs.

          PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief requested in the

Motion shall: (i) be in writing; (ii) specify with particularity the basis of the objection; and (iii)

be filed with the CLERK, UNITED STATES BANKRUPTCY COURT, 402 EAST STATE

STREET, TRENTON, NJ 08608, and simultaneously served on Secured Creditor's counsel,

RAS CITRON, LLC, 130 CLINTON ROAD, LOBBY B, SUITE 202, FAIRFIELD, NJ

07004, so as to be received no later than seven (7) days before the return date set forth herein.

          PLEASE TAKE FURTHER NOTICE that unless objections are timely filed and served,

the Motion shall be deemed uncontested in accordance with D.N.J. LBR 9013-1(a) and the relief

requested may be granted without a hearing.

          PLEASE TAKE FURTHER NOTICE that counsel hereby requests oral argument in

accordance with D.N.J. LBR 9013-1 (f) in the event opposition papers are timely filed.


                                                                                          20-18767-MBK
                                                                                         Notice of Motion
DATED: 10/30/2020
                    RAS Citron, LLC
                    130 Clinton Road, Lobby B, Suite 202
                    Fairfield, NJ 07004
                    Telephone: 973-575-0707
                    Facsimile: 973-404-8886
                    By: /s/ Harold Kaplan
                    Harold Kaplan, Esquire
                    Bar ID: HK0226
                    Email: hkaplan@rasnj.com




                                                     20-18767-MBK
                                                    Notice of Motion
